Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 15, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159063(70)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 159063                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 342424
                                                                     Mecosta CC: 17-024073-AR
  KEITH ERIC WOOD,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply in
  excess of the page limitation is GRANTED. The 20-page reply submitted on March 14,
  2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 15, 2019

                                                                               Clerk